Citation Nr: 0034034	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1954.  

By rating action in October 1960, the RO denied, in part, 
service connection for a right eye disorder.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO which 
denied service connection for a psychiatric disorder.  

In a statement received in October 1998, the veteran appears 
to have raised the issue of entitlement to service connection 
for an eye disorder.  This issue is not inextricably 
intertwined with the issue on appeal and has not been 
developed for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.  


REMAND

In his substantive appeal, received in September 1999, the 
veteran asserted that he was treated with pills for 
psychiatric problems during service, and that he was seen by 
doctors about once a month during his last year of service.  
In addition, he appears to be asserting a claim for service 
connection for post traumatic stress disorder (PTSD).  In his 
substantive appeal, he alleges a stressful event in service.  
The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993), citing EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  In order to avoid piecemeal 
adjudication of this claim, the RO should adjudicate the 
issue of service connection for PTSD.  

Current criteria provide that the Secretary shall assist the 
claimant in obtaining evidence necessary to substantiate his 
claim for benefits.  Veteran's Claims Assistance Act of 2000, 
Pub. L No. 106-475, § 3, 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A).  This includes notifying the 
veteran of the type of evidence needed to support his claim.  

In reviewing the claims file, it appears that the veteran was 
never asked to provide specific information concerning his 
psychiatric problems during service, such as the dates of any 
treatment, or the names of the medical facilities or the 
Military Posts where the alleged treatment was given.  The 
veteran should be advised that he may submit additional 
evidence, including but not limited to, lay or buddy 
statements from people who witnessed or otherwise had 
personal knowledge of his psychiatric problems during service 
or shortly after service discharge.  He should also be 
informed that he should submit evidence showing a current 
disability and a nexus between the disability and service.  
In light of the veteran's assertions, the Board finds that 
the RO must assure that the duty to assist as defined in this 
Act has been accomplished.  As to the claim for service 
connection for PTSD, the RO should comply with the 
requirements of the Act in developing this claim and 
adjudicate it in connection with the current claim.  This 
should include requesting the veteran to submit evidence of a 
diagnosis of PTSD.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the dates and places of 
treatment during service for psychiatric 
symptoms, including the names of the 
medical facilities or the military posts 
where he was assigned at the time of the 
claimed treatment.  The veteran may also 
submit additional evidence, such as the 
dates and places of any treatment after 
service, and laystatements from people 
who knew him during service or shortly 
thereafter, and who can offer evidence to 
substantiate his claim.  The veteran 
should also submit competent medical 
evidence of a current diagnosis of PTSD 
and details concerning his claimed 
stressor.  The types of evidence needed 
to verify any claimed stressor should be 
make known to him.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  

3.  If the veteran submits evidence of a 
diagnosis of PTSD, the RO should 
undertake any needed development to 
confirm the stressor.  The instructions 
for the examiner below should be expanded 
by the RO to include a PTSD examination 
to confirm the diagnosis and determine 
the stressor supporting such diagnosis.

4.  As to his claim for service 
connection for a psychiatric disability, 
exclusive of PTSD, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder must be made available 
to the examiner for review.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
a psychiatric disorder is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the current psychiatric disorder had 
its onset in service or is otherwise 
related to service.  In formulating a 
response, the physician should utilize 
the highlighted phrase above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report, if 
undertaken, does not include an adequate 
response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  This should include a 
discussion of the issue of service 
connection for PTSD.  The veteran should 
be advised of the need to file a 
substantive appeal to this matter if it 
is to be addressed by the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


